EX PARTE QUAYLE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 8-14, and 16 are objected to because of the following informalities: In claim 2, line 9, “relatively” is objected to because it is the incorrect word being used. In claim 3, line 4, “expell” is a misspelled word. In claim 6, line 4, “cartridges-“ is objected to due to the “-”. In claim 8, line 17, “relatively” is objected to because it is the incorrect word being used. In claim 9, line 4, “configured at” is objected to because it is the incorrect grammar, line 5, “relatively” is objected to because it is the incorrect word being used. In claim 10, line 5, “includes-” is objected to do to the “-”.  In claim 14, line 2, “at” is objected to because in the manner used it renders the phrase “of at” to be grammatically incorrect. Appropriate correction is required.

Allowable Subject Matter
Claims 1, 6, 7, 15, 17, and 19 are allowed.
Claims 2-5, 8-14, and 16 are objected to as containing informalities but would be allowable pending correction of the informalities.

Conclusion
This application is in condition for allowance except for the following formal matters: 
In the claims,
Claim 2, 	Line 9, change “relatively” to - -relative- -.
Claim 3,	Line 4, change “expel” to - -expel- -.
Claim 4,	Line 2, insert - -tool- - after “dispenser” in both occurrences;
		Line 3, change “the” to - -a- -.
Claim 5,	Line 3, insert - -tool- - after “dispenser”.
Claim 6,	Line 4, change “cartridges-” to - -cartridges- -.
Claim 8,	Line 17, change “relatively” to - -relative- -.
Claim 9,	Line 4, insert - -in- - after “configured”;
		Line 5, change “relatively” to - -relative- -.
Claim 10,	Line 5, change “includes-” to - -includes- -.
Claim 11,	Line 2, insert - -tool- - after “dispenser” in both occurrences;
		Line 3, change “the” in its first occurrence to - -a- -.
Claim 12,	Line 3, insert - -tool- - after “dispenser” in both occurrences.
Claim 14,	Line 2, delete “at”.
Claim 16,	Line 5, delete “the”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




June 4, 2022